11-690-ag
         Sinayoke v. Holder
                                                                                       BIA
                                                                              A029 043 486
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 6th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                ROBERT D. SACK,
 9                REENA RAGGI,
10                    Circuit Judges.
11       _________________________________________
12
13       ADAMA SINAYOKE,
14                Petitioner,
15
16                     v.                                          11-690-ag
17                                                                 NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:                Theodore Vialet, New York, New York.
24
25       FOR RESPONDENT:                Tony West, Assistant Attorney
26                                      General; Nancy E. Friedman, Senior
27                                      Litigation Counsel; Kevin J. Conway,
28                                      Attorney, Office of Immigration
29                                      Litigation, United States Department
30                                      of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Petitioner Adama Sinayoke, a native and citizen of

 6   Mali, seeks review of the February 9, 2011, order of the BIA

 7   denying his motion to reopen.       In re Adama Sinayoke, No.

 8   A029 043 486 (B.I.A. Feb. 9, 2011).      We assume the parties’

 9   familiarity with the underlying facts and procedural history

10   of the case.   We review the BIA’s denial of a motion to

11   reopen for abuse of discretion.       See Kaur v. BIA, 413 F.3d

12   232, 233 (2d Cir. 2005) (per curiam).

13       The BIA’s denial of Sinayoke’s motion to reopen was not

14   an abuse of discretion because he failed to establish a

15   prima facie case for relief.    See Kaur, 413 F.3d at 233; INS

16   v. Abudu, 485 U.S. 94, 104-05 (1988).      To establish asylum

17   eligibility based on future persecution, an applicant must

18   show that he subjectively fears persecution on account of

19   race, religion, nationality, membership in a particular

20   social group, or political opinion, and that this fear is

21   objectively reasonable.   See 8 U.S.C. § 1101(a)(42);

22   Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).


                                     2
 1   Generally, an applicant cannot meet this burden based on the

 2   risk that a relative will suffer persecution without an

 3   additional showing that he individually faces the same risk.

 4   See Tao Jiang v. Gonzales, 500 F.3d 137, 141 (2d Cir. 2007).

 5       The BIA reasonably found that Sinayoke did not

 6   establish that he would be persecuted for his opposition to

 7   female genital mutilation (“FGM”).   Sinayoke submitted

 8   letters from his brother and cousin acknowledging that his

 9   family members are pressuring him to bring his daughter back

10   to Mali to undergo FGM.   However, the letters do not

11   indicate that his family would physically harm him if he is

12   removed to Mali and does not return with his daughter, nor

13   does Sinayoke proffer evidence that the government would be

14   unwilling or unable to protect him from his family.     See

15   Rizal v. Gonzales, 442 F.3d 84, 92 (2d Cir. 2006) (holding

16   that an alien can establish asylum eligibility based on

17   persecution by non-state actors if the government is

18   unwilling or unable to control them).

19       Because Sinayoke would not individually suffer

20   persecution, he relies solely on his daughter’s fear of

21   being subjected to FGM to establish his asylum eligibility.

22   The BIA, however, reasonably found this to be insufficient


                                   3
 1   because asylum eligibility cannot be based solely on the

 2   risk of FGM being performed on a U.S. citizen child, absent

 3   the risk of persecution to the applicant individually.     See

 4   Kone v. Holder, 596 F.3d 141, 153 (2d Cir. 2010); Matter of

 5   A-K-, 24 I. & N. Dec. 275, 277 (B.I.A. 2007).     Furthermore,

 6   Sinayoke testified that he would not take his daughter back

 7   to Mali if he was removed, and the record does not indicate

 8   that she, as a U.S. citizen, would be forced to return to

 9   Mali.     Cf. id. at 277 (holding that presumption that a child

10   will be forced to leave the United States with a parent that

11   is removed does not apply when the child is a U.S. citizen).

12   Accordingly, the BIA did not abuse its discretion in denying

13   Sinayoke’s motion to reopen because he failed to establish a

14   prima facie case that he is eligible for relief.     See Abudu,

15   485 U.S. at 104-05.

16       For the foregoing reasons, the petition for review is

17   DENIED.    As we have completed our review, any stay of

18   removal that the Court previously granted in this petition

19   is VACATED, and any pending motion for a stay of removal in

20   this petition is DISMISSED as moot. Any pending request for

21   oral argument in this petition is DENIED in accordance with


                                     4
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5
6




                                   5